Exhibit 3.55 GLADIOLI ENTERPRISES SDN BHD BUKIT LINTANG ENTERPRISES SDN BHD CARINO SDN BHD PRIORITY TRADING SDN BHD BUROI MINING SDN BHD GUNONG WANG MINING SDN BHD BUKIT YOUNG GOLDMINE SDN BHD BAU MINING LIMITED OLYMPUS PACIFIC MINERALS NZ LIMITED LING LEE SOON JOHN BIN JAIS @ JAE and NORTH BORNEO GOLD SDN BHD AMENDED AND RESTATED EXPLORATION AND SHAREHOLDERS’ AGREEMENT RELATING TO THE BAU PROJECT Claymore Partners Limited Barristers & Solicitors Level 2, Claymore House 63 Fort Street Auckland Ph:(9) 379 3163 Fax:(9) 379 3164 Email: general@claymore.co.nz JDR-101944-12-154-V9 TABLE OF CONTENTS Clause Page 1.
